Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  RENZO BARBERI,

              Plaintiff,

              vs.

  AUTO CENTER, LLC, a Florida Limited
  Liability    Company and      VICE
  INVESTMENT CORP., a Florida Profit
  Corporation,

            Defendants.
  _______________________________/

                                   COMPLAINT

  Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues AUTO CENTER, LLC (“AUTO
  CENTER”), and VICE INVESTMENT CORP., (“VICE INVESTMENT”) (hereinafter,
  collectively referred to as “Defendants”), for declaratory and injunctive relief;
  for discrimination based on disability; and for the resultant attorney's fees,
  expenses, and costs (including, but not limited to, court costs and expert fees),
  pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE

                                          1
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 2 of 11



  2.     The venue of all events giving rise to this lawsuit is located in Miami-
  Dade County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local
  Rules of the United States District Court for the Southern District of Florida,
  this is the designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Auto Center - Mercedes BMW Mechanic Brake & Auto Service
  (“Subject Facility”), Plaintiff suffered from a “qualified disability” under the ADA,
  and required the use of a wheelchair for mobility. Specifically, Plaintiff suffers
  from paraplegia due to a severed T4 and T5, and is therefore confined to his
  wheelchair. Plaintiff personally visited Auto Center - Mercedes BMW Mechanic Brake
  & Auto Service, but was denied full and equal access, and full and equal
  enjoyment of the facilities, services, goods, and amenities within Auto Center -
  Mercedes BMW Mechanic Brake & Auto Service, which is the subject of this lawsuit.
  The Subject Facility is an auto repair and Plaintiff wanted to inquire about their
  services but was unable to due to the discriminatory barriers enumerated in
  Paragraph 15 of this Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
  rights of similarly situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendants, AUTO CENTER and VICE INVESTMENT are authorized to
  conduct business and are in fact conducting business within the State of Florida.
  The Subject Facility is located at 3065 W 80th Street, Hialeah, FL 33018. Upon
  information and belief, AUTO CENTER is the lessee and/or operator of the Real
  Property and therefore held accountable of the violations of the ADA in the
  Subject Facility which is the matter of this suit. Upon information and belief,
  VICE INVESTMENT is the owner and lessor of the Real Property where the

                                                2
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 3 of 11



  Subject Facility is located and therefore held accountable for the violations of
  the ADA in the Subject Facility which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

                                          3
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 4 of 11




          v. the continuing existence of unfair and unnecessary discrimination and
            prejudice denies people with disabilities the opportunity to compete on
            an equal basis and to pursue those opportunities for which this country
            is justifiably famous, and costs the United States billions of dollars in
            unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the   full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Auto
  Center - Mercedes BMW Mechanic Brake & Auto Service is a place of public
  accommodation by the fact it is an establishment that provides goods/services to
  the general public, and therefore, must comply with the ADA. The Subject
  Facility is open to the public, its operations affect commerce, and it is a service
  establishment. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore,
  the Subject Facility is a public accommodation that must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Auto Center - Mercedes BMW Mechanic Brake & Auto Service


                                               4
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 5 of 11



  located at 3065 W 80th Street, Hialeah, FL 33018, as prohibited by 42 U.S.C. §12182,
  and 42 U.S.C. §12101 et. seq.; and by failing to remove architectural barriers
  pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:




                                           5
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 6 of 11



           a) The parking facility in front of the auto repair shop does not provide a compliant

              accessible parking space. 2010 ADA Standards 502.1

           b) The parking facility does not have the minimum number of accessible parking

              spaces required. 2010 ADA Standards 208.2

           c) At time of inspection, in front of the business there were six (6) standard parking

              spaces occupied with customer cars and zero (0) accessible parking spaces. One

              (1) accessible parking space with adjacent access aisle is required. 2010 ADA

              Standards 208.2

           d) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           e) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           f) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facilities. Accessible routes must connect

              parking spaces to accessible entrances. 2010 ADA Standards 502.3

           g) Existing facility does not provide a compliant accessible route to the main office

              entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

           h) The main office entrance doorway is non-compliant. Changes in level are not

              permitted. A level landing is needed at an accessible door to permit maneuvering

              and simultaneously door operation. Maneuvering clearances must extend the full

              width of the doorway and the required latch side or hinge side clearance. 2010

              ADA Standards 404.2.4



                                               6
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 7 of 11



           i) The facility does not provide compliant directional and informational signage to

              an accessible route which would lead to an accessible entrance. Where not all

              entrances comply, compliant entrances must be identified by the International

              Symbol of Accessibility. Directional signs that indicate the location of the nearest

              compliant entrance must be provided at entrances that do not comply. 2010 ADA

              Standards 216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Auto Center - Mercedes BMW Mechanic Brake & Auto Service. Only upon full
  inspection can all violations be identified. Accordingly, a complete list of
  violations will require an on-site inspection by Plaintiff’s representatives
  pursuant to Rule 34b of the Federal Rules of Civil Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

                                               7
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 8 of 11



  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendants and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

  Dated this September 09, 2020.




                                            8
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 9 of 11



  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Email: ronsternlaw@gmail.com
  Attorney for Plaintiff, RENZO BARBERI




                                       9
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 10 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   RENZO BARBERI,

               Plaintiff,

               vs.

   AUTO CENTER, LLC, a Florida Limited
   Liability    Company and      VICE
   INVESTMENT CORP., a Florida Profit
   Corporation,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 09, 2020, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   Email: ronsternlaw@gmail.com
   Attorney for Plaintiff RENZO BARBERI




                                           10
Case 1:20-cv-23738-KMW Document 1 Entered on FLSD Docket 09/09/2020 Page 11 of 11



                                 SERVICE LIST:

     RENZO BARBERI, Plaintiff, vs. AUTO CENTER, LLC, a Florida Limited Liability
          Company and VICE INVESTMENT CORP., a Florida Profit Corporation

              United States District Court Southern District Of Florida

                                     CASE NO.


   AUTO CENTER, LLC

   REGISTERED AGENT:

   RAMOS, RAMIRO
   3065 W 80TH STREET
   HIALEAH, FL 33018

   VIA PROCESS SERVER


   VICE INVESTMENT CORP.

   REGISTERED AGENT:

   PADRON, MARY ANGEL, PRESIDENT
   3065 WEST 80TH STREET
   HIALEAH, FL 33018

   VIA PROCESS SERVER




                                         11
